Case 1:18-cv-04617-CBA-PK Document 6 Filed 12/31/18 Page 1 of 2 PageID #: 21




                                     505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                             tel. 516.303.0552
Sheehan & Associates, P.C.                                                   fax 516.234.7800
                                                                spencer@spencersheehan.com

                                                           December 31, 2018
District Judge Carol Bagley Amon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                            Re:     Ransom v. Premier Nutrition Corporation
                                                    1:18-cv-04617-CBA-PK


Dear District Judge Amon:

       This office represents plaintiff in the above action and requests an extension of time for
defendant to move or answer the complaint until Monday, February 11, 2019. Individual Rules,
2(D).

        The original date by which defendant is required to move or answer is Friday, January 11,
2019. There have been no previous requests for adjournment or extension. Defendant consents to
the present request. This request does not affect any other scheduled dates.

       Thank you.

                                                           Respectfully submitted,

                                                           /s/ Spencer Sheehan
                                                           Spencer Sheehan
Case 1:18-cv-04617-CBA-PK Document 6 Filed 12/31/18 Page 2 of 2 PageID #: 22




                                      Certificate of Service

I certify that on December 31, 2018, I served the foregoing by electronically filing and/or mailing
(first-class mail) same, to the persons or entities indicated below, at their last known address of
record (blank where not applicable).


            Name                         Role             CM/ECF First-Class Mail Email
 Sarah Brew              Attorney for Defendant                ☐             ☐            ☒
 Faegre Baker Daniels
 2200 Wells Fargo Center
 90 S. Seventh Street
 Minneapolis, MN 55402
 sarah.brew@FaegreBD.com


                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
